PER CURIAM.
John Lebon appeals the district court’s order quashing an earlier show cause order and requiring defendant EMSA Correctional Care, Inc. to file a status report regarding the actions taken to alleviate the health care claims enumerated by Lebon in his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We dismiss the appeal for lack of jurisdiction because the order is not appealable.
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order here appealed is neither a final order nor an appeal-able interlocutory or collateral order.
We dismiss the appeal as interlocutory. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.